 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AGREEMENT is amended and restated, effective as of January 1, 2015, by and
between Gibraltar Industries, Inc., a Delaware corporation, with offices at 3556
Lake Shore Road, Buffalo, New York 14219 (the “Company”), and Frank Heard, an
individual residing at                     , (the “Executive”).


RECITALS:
Prior to the date hereof, the Executive was the Company’s President and Chief
Operating Officer and the Company desires to amend the current employment
agreement with Executive. The Company desires to employ the Executive and the
Executive desires to be employed by the Company as the Company’s President and
Chief Executive Officer. The Company and the Executive desire to set forth in
writing the terms and conditions upon which the Executive will continue to be
employed by the Company.
  
    
CONSIDERATION:


NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:


ARTICLE 1.

Employment and Duties


1.01    Employment. The Company hereby agrees to, and does hereby employ the
Executive, and the Executive hereby agrees to and does hereby accept employment,
as the President and Chief Executive Officer of the Company. It is contemplated
that the Executive will continue to serve as the President and Chief Executive
Officer of the Company subject to the provisions of this Agreement and the right
of the Company’s Board of Directors to elect new officers. The Executive agrees
that in the event his employment with the Company is terminated for any reason
whatsoever, effective as of the date of such termination the Executive will be
deemed and construed, without any further action on the part of the Executive
(including, but not limited to, the execution and delivery of a written
resignation letter), to have resigned: (a) from his position as President and
Chief Executive Officer; (b) from all other positions he may hold as an officer
or director or member of the management of any corporation or other entity that
is directly or indirectly owned by the Company; and (c) from any and all other
positions he may hold with the Company or any of the Company’s direct or
indirect subsidiaries, whether as an officer or employee or as a member of any
committee, board or other executive or administrative body.

1.02    Duties. During the period of his employment under this Agreement the
Executive shall report to the Board of Directors of the Company (the “Board”)
and shall perform such executive duties and responsibilities as may be assigned
to him, from time to time, by the Board. The Executive may become a director or
trustee of any corporation or entity that does not constitute a Competitive
Operation as described in Section 4.03 hereof; provided that, the

 

--------------------------------------------------------------------------------

 

Executive will not be permitted to serve as a member of the board of directors
of more than three (3) companies whose shares are traded on any U.S. or foreign,
nationally recognized, stock exchange operating without first obtaining the
approval of the Board.

ARTICLE 2.
Compensation and Fringe Benefits


2.01    Base Salary. The annual base salary of the Executive (hereinafter the
“Base Salary”) shall be equal to U.S. $680,000.00. The Base Salary of the
Executive shall be evaluated annually by the Compensation Committee of the Board
(the “Compensation Committee”) and may, in the sole discretion of the
Compensation Committee, be increased from time to time. The Base Salary of the
Executive shall be paid to the Executive in substantially equal installments,
less applicable withholding taxes at the same time that the Company issues
payroll checks to the employees of the Company’s then existing corporate
offices. If, at any time after the date hereof the Base Salary of the Executive
is increased, the term “Base Salary” as used in this Agreement shall mean the
Base Salary of the Executive as so increased.

2.02    Incentive Compensation. (a) Subject to the following provisions of this
Section 2.02, the Executive shall be entitled to participate in the Company’s
annual cash incentive compensation program known as the Management Incentive
Compensation Plan (the “MICP”) and the annual cash incentive compensation which
shall be payable to the Executive for the achievement by the Company of the
targeted level of performance as established by the Compensation Committee under
the MICP shall be equal to one hundred percent (100%) of the Base Salary of the
Executive as in effect from time to time In connection with the Executive’s
participation in the MICP, the Executive shall also be entitled to participate
in and receive awards of restricted stock units under the management stock
purchase plan (“MSPP”), a feature of the Gibraltar Industries, Inc. 2005 Equity
Incentive Plan (the “Omnibus Plan”).

(a)    The Executive shall also be entitled to participate in and to receive
awards under the Company’s equity based long term incentive plan (the “LTIP”),
which, currently provides executives with annual awards of restricted stock
units which have a time based vesting schedule and annual awards of performance
stock units, which performance stock units are also subject to vesting
requirements whose final value is determined by the degree to which
pre-established performance goals have been met or exceeded. The aggregate value
of the time based restricted stock units which shall be awarded to the Executive
annually under the LTIP shall be equal to forty five percent (45%) of the
Executive’s then applicable Base Salary and the aggregate value of the
performance stock units which shall be awarded to the Executive for the
achievement by the Company of the targeted level of performance as established
by the Compensation Committee under the LTIP shall be equal to seventy five
percent (75%) of the Executive’s then 2015 Base Salary.

(b)    Payment of the amount, if any, of any bonus the Executive may become
entitled to receive pursuant to the terms of the MICP shall be made to the
Executive in accordance with the terms of the MICP. The amount and timing of
payment of any cash compensation which the Executive may be entitled to receive
as a result of his participation in

2



--------------------------------------------------------------------------------

 

the MSPP shall be determined pursuant to the terms of the MSPP. The issuance of
shares of common stock of the Company to which he may be entitled with respect
to restricted stock units awarded to the Executive under the terms of the LTIP
and the payment to the Executive of cash to which he may be entitled with
respect performance stock units awarded to the Executive under the terms of the
LTIP shall be made to the Executive in accordance with the terms of the
applicable restricted stock unit awards and performance stock unit awards made
to the Executive under the LTIP. The Executive shall also be entitled to
additional bonuses which the Compensation Committee, in its sole discretion, may
determine and approve.

2.03    Reimbursement of Expenses. The Company shall reimburse the Executive for
all reasonable expenses which the Executive may, from time to time, incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in the manner prescribed by the Company.

2.04    Tax Qualified Plans. The Executive shall be entitled to participate in
the tax qualified 401(k) plan maintained by the Company for employees of the
Company who are employed at the Company’s corporate offices and any other tax
qualified plans which the Company may, from time to time, maintain for employees
of the Company who are employed at the Company’s corporate headquarters.

2.05    Group Welfare Benefits. During the period of the Executive's employment
under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare benefits plans and programs which
are maintained by the Company for exempt salaried employees employed at the
Company’s corporate offices. Notwithstanding the foregoing, the Company shall
have no obligation to maintain or provide such group welfare benefits to the
Executive unless the Executive pays to the Company, on a monthly basis, the
employee portion of any costs associated with the maintenance and provision of
such benefits by the Company, such costs to be determined on the same basis as
for other plan participants who are employed by the Company at the Company’s
corporate headquarters. In addition, during the period of the Executive’s
employment under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare plans and programs on the same basis
as may be provided or maintained by the Company for its executive officers.

2.06    Vacation and Other Benefits. Notwithstanding anything to the contrary
contained in the vacation policy of the Company in effect for salaried employees
of the Company employed at the Company’s corporate headquarters (such policy
being hereinafter the “Vacation Policy”), during each full year of the
Executive's employment hereunder, the Executive shall be entitled to five (5)
weeks of paid vacation in addition to U.S. holidays on which salaried employees
employed at the Company’s corporate offices are not required to report to work.
Except as otherwise provided in the preceding sentence, the Executive’s rights
to payment of vacation pay shall be determined by the Vacation Policy. In
addition, the Executive shall be entitled to receive all other employment
benefits and participate in such other employee benefit plans on the same basis
as may, from time to time, be provided or maintained by the Company for
executive officers.

3



--------------------------------------------------------------------------------

 

ARTICLE 3.

Term and Termination


3.01    Term. The period of employment of the Executive under this Agreement
(hereinafter the “Term”) shall begin on the date hereof and continue until
terminated by the Company, with or without ‘Cause” (as hereinafter defined), by
the Executive in a termination which does or does not constitute a “Good Reason
Termination” (as hereinafter defined), as a result of the Executive’s death, as
a result of the Executive’s Retirement (as hereinafter defined) or, by the
Company or the Executive as a result of the Executive’s suffering of a
“Disability” (as hereinafter defined).

3.02    Termination For Cause. The Company, upon direction by the Board, may
terminate the Executive's employment hereunder at any time for Cause (as defined
below), by delivering to the Executive a written notice of termination setting
forth the date on which such termination is to be effective and specifying in
reasonable detail the facts and circumstances claimed to provide a basis for the
termination.

    For purposes of this Agreement, upon direction by the Board, the Company
shall have “Cause” to terminate the Executive's employment hereunder if the
Executive has engaged in egregious acts or omissions which have resulted in
material injury to the Company and its business; provided that, the Executive
shall not, under any circumstances, be deemed to have engaged in egregious acts
or omissions if: (a) the acts or omissions have been committed or omitted by the
Executive in connection with the implementation of policies or procedures or
strategic initiatives which have been disclosed to the Board; and (b) the Board
has not directed the Executive not to implement any such policies, procedures or
strategic initiatives.

3.03     Termination Without Cause. The Company may, at any time on or after the
date hereof, upon direction by the Board, terminate the Executive's employment,
without Cause (as “Cause” is defined in Section 3.02 above), by delivering a
written notice of termination to the Executive. Upon delivery by the Company to
the Executive of a written notice of termination as provided for herein, the
Executive’s employment hereunder shall be terminated effective as of the first
day following the end of the ninety (90) day period beginning on the day
following the date the Company delivers the written notice of termination to the
Executive. Notwithstanding the fact that the effective date of termination of
the Executive by the Company without Cause is not effective until the end of
first day following the end of the ninety (90) day period beginning on the day
following the date the Company delivers the written notice of termination to the
Executive, the Executive shall, if directed by the Company in the written notice
which it delivers to the Executive, cease performing any duties for the Company
and refrain from entering any premises at which the operations of the Company or
any of its subsidiaries is conducted. In the event that the Company provides the
Executive the written direction described in the preceding sentence, the Company
shall continue to be obligated to pay the Executive the regular installments of
his then applicable Base Salary and other benefits as though he continued to
perform his services for the Company through the end of the ninety (90) day
period beginning on the day following the date the Company delivers the written
notice of termination to the

4



--------------------------------------------------------------------------------

 

Executive.

3.04    Termination by the Executive. (a) The Executive may terminate his
employment hereunder at any time by delivering a written notice of termination
to the Company. Upon delivery by the Executive to the Company of a written
notice of termination as provided for herein, the Executive’s employment
hereunder shall be terminated effective as of the end of the ninety (90) day
period beginning on the day following the date on which the Executive delivers
the written notice of termination to the Company. Notwithstanding the fact that
the effective date of termination by the Executive of his employment with the
Company is not effective until the end of first day following the end of the
ninety (90) day period beginning on the day following the date the Executive
delivers written notice of termination to the Company, the Executive shall, if
directed by the Company in a written notice which it delivers to the Executive
at any time after receipt by the Company of a written notice of termination from
the Executive, cease performing any duties for the Company and refrain from
entering any premises at which the operations of the Company or any of its
subsidiaries is conducted. In the event that the Company provides the Executive
the written direction described in the preceding sentence, the Company shall
continue to be obligated to pay the Executive the regular installments of his
then applicable Base Salary and other benefits as though he continued to perform
his services for the Company through the end of the through the end of the
ninety (90) day period beginning on the day following the date the Executive
delivers written notice of termination of his employment to the Company. If the
Executive delivers to the Company written notice of his intent to terminate his
employment with the Company and the termination is not a “Good Reason
Termination” as described in Section 3.04(b) below, and if, following the
Company’s receipt of such written notice, the Company delivers the Executive the
written direction (contemplated above) which instructs the Executive to cease
performing duties for the Company, the fact that the Executive has been relieved
of his duties by the Company shall not be deemed or construed to provide a basis
for the Executive to claim that he has terminated his employment in a
termination which constitutes a “Good Reason Termination” and shall not be
deemed or construed to provide the Executive a basis for claiming that his
employment has been terminated by the Company without “Cause”.

(a)    For purposes of this Agreement, the Executive’s termination of his
employment pursuant to this Section 3.04 shall be deemed to be a “Good Reason
Termination” if: (i) one or more of the events described in the following
sentence has occurred; (ii) the Executive has, no later than ninety (90) days
following the occurrence of any such event, provided written notice to the
Company that the event has occurred and that the Executive intends to terminate
his employment with the Company unless, within thirty (30) days following the
receipt of such notice, the Company fully and completely restores the Executive
to the position which he would have been in had such event not occurred; and
(iii) the Company does not, within thirty (30) days following the receipt of the
written notice described in the foregoing clause, fully and completely restore
the Executive to the position he would have been in had such event not occurred.
The events referred to in the foregoing definition of a Good Reason Termination
are as follows:


5



--------------------------------------------------------------------------------

 

(A)the Executive's annual Base Salary and/or annual or long term cash or equity
based bonus opportunity as a percentage of his Base Salary is reduced or any
other material compensation or benefit arrangement for the Executive is reduced
(and such reduction in the Executive’s Base Salary, annual or long term cash or
equity based bonus opportunity or other material compensation or benefit
arrangement is not made in accordance with a reduction in the base salaries,
bonus opportunity or other material compensation payable to a majority of the
other executive officers of the Company);

(B)    the Executive's duties or responsibilities are changed in a manner with
the result that the Executive’s new duties and responsibilities are: (I)
materially greater than the Executive’s duties and responsibilities immediately
prior to such change and such change in the Executive’s duties and
responsibilities is not accompanied by a mutually agreeable increase in
compensation, including Base Salary and annual and long term cash and equity
incentive compensation opportunities; or (II) decreased or otherwise limited so
as to be inconsistent with the Executive’s position (including status, offices,
title and reporting requirements) immediately prior to the change in the
Executive’s duties;

(C)    the Executive’s authority is: (I) materially increased, without the
Executive’s consent and without a mutually agreeable increase in compensation,
including Base Salary and annual and long-term cash and equity incentive
compensation opportunities, of the Executive; or (II) reduced or otherwise
limited, in each case so as to be inconsistent with the authority which
accompanied the Executive’s position immediately prior to the change in the
Executive’s authority; and


(D)    any other material breach of this Agreement by the Company, without the
Executive’s consent.

3.05    Disability. If, during the period of the Executive’s employment
hereunder, it is determined by either the Company or the Executive that the
Executive suffers from a Total and Permanent Disability, the party that makes
the determination that the Executive suffers from a Total and Permanent
Disability shall provide written notice to the other party of such determination
and, effective as of the last day of the calendar month in which such written
notice is delivered, the Executive’s employment with the Company hereunder shall
be deemed to be terminated. For purposes of this Agreement, the Executive shall
be deemed to suffer from a Total and Permanent Disability if the Executive is
unable to perform the material and substantial duties of the Executive’s
position due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.

3.06    Retirement. The Executive shall be eligible to retire from his
employment effective at any time on or after the later of date he attains age
sixty (60) and the fifth anniversary of the effective date of his employment
with the Company (the later of such two dates being

6



--------------------------------------------------------------------------------

 

hereinafter the “Retirement Eligibility Date”). The Executive may retire at any
time on or after the Retirement Eligibility Date by delivering to the Company a
written notice of his intent to terminate his employment with the Company and
retire, which written notice shall set forth the date on which such retirement
(and its related termination of employment) is to be effective (such date being
hereinafter the Executive’s “Retirement Date”) and shall be delivered to the
Company not less than ninety (90) days prior to the Executive’s Retirement Date.
Upon delivery by the Executive to the Company of the written notice of his
intent to terminate his employment hereunder and retire (as provided for above)
the Executive shall be deemed to have retired from his employment with the
Company effective as of the Executive’s Retirement Date. Any termination of the
Executive’s employment in accordance with this Section 3.06 shall, for purposes
of this Agreement, be deemed to be a “Retirement”.

ARTICLE 4.
Confidentiality; Non-Compete Provisions


4.01    Confidentiality. During the period of the Executive's employment
hereunder and for a period of three (3) years following a termination, for any
reason whatsoever, of the Executive's employment hereunder, the Executive agrees
that he will not, without the written consent of the Board, disclose to any
person (other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of the Company or to a person as required by any order or process
of any court or regulatory agency) any confidential information obtained by the
Executive while in the employ of the Company with respect to any management
strategies, policies or techniques or with respect to any products,
improvements, formulae, designs or styles, processes, customers, methods of
distribution, or methods of manufacture of the Company or any of its
subsidiaries; provided, however, that confidential information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company.

4.02    Non-Compete. During a period of three (3) years after the date of any
termination of the Executive's employment hereunder, the Executive will not,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business which competes
with any business conducted by the Company or with any group, division or
subsidiary of the Company in any geographic area where such business is being
conducted at the time of such termination (any such business, subject to the
provisions of Section 4.03 below, being hereinafter referred to as a
“Competitive Operation”). Ownership by the Executive of 2% or less of the voting
stock of any publicly held Company shall not constitute a violation of this
Section 4.02.

4.03    Competitive Operation. For purposes of Section 4.02 hereof: (a) a
business shall not be deemed to be a Competitive Operation unless: (i) 10% or
more of the consolidated gross sales and operating revenues of the Company is
derived from such business; or (ii) 10% or

7



--------------------------------------------------------------------------------

 

more of the consolidated assets of the Company are devoted to such business; and
(b) a business which is conducted by the Company at the time of the Executive's
termination and which subsequently is sold or discontinued by the Company shall
not, subsequent to the date of such sale or discontinuance, be deemed to be a
Competitive Operation within the meaning of Section 4.02 hereof.

4.04    Non-solicitation of Employees. During a period of three (3) years after
the date of any termination of the Executive’s employment hereunder, the
Executive will not, solicit or offer to employ any individuals that are
employees of the Company or any of its subsidiaries or wholly owned limited
liability companies (including any executive officers of the Company) at the
time the Executive’s employment is terminated; provided that, the limitation on
the right of the Executive to solicit or offer to employ individuals as
contained in this Section shall not apply to any such individuals who, either
before or after the termination of the Executive’s employment hereunder, have
terminated their employment with the Company, its subsidiaries and its wholly
owned limited liability companies.

ARTICLE 5.
Death and Disability Benefits


5.01    Death Benefits.      If: (a) the Executive dies during the period of the
Executive’s employment hereunder; then (b) the Company shall cause the
beneficiary of the Executive (or, if none, the personal representative of the
Executive’s estate) to be paid any benefits payable to the beneficiaries of the
Executive on account of the Executive’s death as provided for by the terms of:
(i) any life insurance policies maintained by the Company for the benefit of the
Executive; (ii) the Company’s 401(k) plan; (iii) any cash payments the Executive
may be entitled to receive as a result of his participation in the MSPP; (iv)
any equity based incentive compensation awards granted to the Executive in
connection with the LTIP; (v) any awards of restricted stock, restricted stock
units, performance stock units, options or other equity type awards granted to
the Executive under the terms of the Omnibus Plan or otherwise granted to the
Executive; and (vi) any tax qualified retirement plans maintained by the
Company.

5.02    Disability Benefits.        If: (a) the Executive’s employment is
terminated as a result of his suffering of a Total and Permanent Disability;
then (b) the Company shall cause the Executive to be paid any benefits payable
to the Executive on account of his suffering of a Total and Permanent Disability
under the terms of: (i) any disability insurance policies maintained by the
Company for the benefit of the Executive; (ii) the Company’s 401(k) plan; (iii)
any cash payments the Executive may be entitled to receive as a result of his
participation in the MSPP; (iv) any equity based incentive compensation awards
granted to the Executive in connection with the LTIP; (v) any awards of
restricted stock, restricted stock units, performance stock units, options or
other equity type awards granted to the Executive under the Omnibus Plan or
otherwise granted to the Executive; and (vi) any tax qualified retirement plans
maintained by the Company; and (c) the Company shall pay to the Executive, in
equal monthly installments, for each twelve (12) month period beginning on the
first day following the date the Executive’s employment is terminated due to a
Total and Permanent Disability and for each twelve (12) month period which
begins on each anniversary of the first day following the date the

8



--------------------------------------------------------------------------------

 

Executive’s employment is terminated due to a Total and Permanent Disability (an
“Anniversary Date”), an amount equal to (i) sixty percent (60%) of the
Executive’s annual Base Salary in effect at the rate in effect on the date his
employment is terminated as a result of his suffering of a Total and Permanent
Disability; minus (ii) the sum of (A) the monthly amounts, if any, payable to
the Executive under the terms of any disability benefit plans maintained by the
Company and in which the Executive was a participant at the time his employment
is terminated due to his suffering of a Total and Permanent Disability; (B) the
monthly amount of all social security, retirement or disability benefits payable
to the Executive by any agency of the United States Government, the Canadian
Government, the State of New York and/or the Province of Ontario for each such
twelve (12) month period; and (C) without duplication of any amount payable to
the Executive under the terms of any disability benefit plan referred to in
Section 5.02(c)(ii)(A) above, the monthly amounts payable to the Executive
pursuant to any policies of disability insurance maintained by the Company. The
monthly payments to be made to the Executive pursuant to Section 5.02(c) above
in connection with a termination of his employment due to his suffering of a
Total and Permanent Disability shall cease and the Company shall have no further
obligation to make any such payments to the Executive effective as of the
calendar month immediately following the date in which the Executive attains age
sixty five (65) or, if earlier, effective as of the calendar month immediately
following the death of the Executive.

ARTICLE 6.
Severance and Effects of Termination


6.01    Effect of Termination for Cause.    In the event the Executive's
employment with the Company is terminated by the Company for Cause (as permitted
by Section 3.02 hereof) on the first date following the effective date of such
termination that employees of the Company who are employed at the Company’s
corporate headquarters are paid a regular installment of their base salary (any
such date that employees of the Company who are employed at the Company’s
corporate headquarters are paid a regular installment of their base salary being
hereinafter a “Pay Date”), the Company shall pay to the Executive, less
applicable payroll and withholding taxes, any installment of his Base Salary
which is accrued and unpaid as of the date the termination of the Executive’s
employment becomes effective. After the amount required to be paid to the
Executive by the preceding sentence has been paid, the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses and, except as otherwise provided in Section 6.06(a), no further
obligation to pay to or provide the Executive any other benefits. For purposes
of this Agreement, monthly installments of the Executive’s Base Salary shall not
be deemed to be “accrued” if they represent pay for services that would have
been rendered after the date on which the termination of the Executive’s
employment is effective.

6.02    Effect of Termination Without Cause. (a) In the event that the
Executive's employment is terminated by the Company, without Cause (pursuant to
Section 3.03 hereof), the Company shall pay to the Executive; (i) any
installment of his Base Salary which is accrued and unpaid as of the date the
termination of the Executive’s employment becomes effective, less applicable
payroll and withholding taxes, which payment shall be made in one lump sum on
the first Pay Date following the effective date of such termination; and (ii) if
the Executive is entitled

9



--------------------------------------------------------------------------------

 

to payment of an annual bonus under the terms of the MICP for the calendar year
ending immediately prior to the calendar year in which his employment is
terminated and such bonus has not been paid to the Executive prior to the date
his employment is terminated, the Company shall pay the amount of any such bonus
to the Executive, less applicable payroll and withholding taxes, on the same
date that bonuses under the MICP for the calendar year ending immediately prior
to the calendar year in which the termination of the Executive’s employment
becomes effective are paid.

(a)    In addition to the amounts described in Section 6.02(a) above, in the
event that the Executive’s employment is terminated by the Company, without
Cause (pursuant to Section 3.03 hereof), provided that, within forty-five (45)
days following the date the Company delivers to the Executive a waiver and
release in the standard form used by the Company (hereinafter the “Waiver and
Release”), the Executive executes and delivers such Waiver and Release to the
Company and does not revoke such Waiver and Release as permitted by the Waiver
and Release, the Company shall pay to the Executive an amount (less applicable
payroll and withholding taxes) equal to: (i) one and seventy five hundredths
(1.75) multiplied by (ii) the Executive’s then applicable Base Salary, of which
amount, an amount equal to the Executive’s then applicable Base Salary shall be
paid in twelve (12) consecutive calendar months and in substantially equal
installments beginning on the Pay Date as determined pursuant to the following
provisions of this Section 6.02(b) and the remaining portion of which (equal to
seventy five hundredths (.75) of the Executive’s Base Salary) shall be paid to
the Executive in one lump sum payment, less applicable payroll and withholding
taxes, on the Pay Date as determined pursuant to the following provisions of
this Section 6.02(b). If the date on which the termination of the Executive’s
employment becomes effective occurs at any time during the period beginning on
December 23 of a calendar year and ending on November 8 of the immediately
following calendar year, payment of the lump sum payment and the first
installment of the Executive’s Base Salary provided for by the preceding
sentence shall be made on the first Pay Date which occurs after the end of the
eight (8) day period beginning on the date the Executive delivers the executed
Waiver and Release to the Company. In the event that the date on which the
termination of the Executive’s employment becomes effective occurs at any time
between November 9 and December 22 of a calendar year, the date on which the
payments required to be made to the Executive by the first sentence of this
Section 6.02(b) shall begin (in the case of the installments provided for) and
be made (in the case of the lump sum payment provided for) on the first Pay Date
which occurs after the end of the calendar year or, if later, the first Pay Date
which occurs after the end of the eight (8) day period beginning on the date the
Executive delivers the executed Waiver and Release to the Company.

(b)    Notwithstanding anything to the contrary contained in Section 6.02(b),
the payments to be made to the Executive pursuant to this Section 6.02 in
connection with a termination of his employment without Cause are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii).
Accordingly, to the extent that the payments to be made to the Executive
pursuant to this Section 6.02 and any other payments payable to the Executive in
connection with the Executive’s involuntary separation from service do not
qualify for or otherwise exceed the limit set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) or any

10



--------------------------------------------------------------------------------

 

similar limit promulgated by the U.S. Treasury or the IRS, the portion of the
payments required to be made to the Executive pursuant to this Section 6.02 and
the portion of any other payments to be made to the Executive in connection with
his involuntary separation from service which do not qualify for or otherwise
exceed any such limit, as determined by the Company in its sole discretion,
shall be paid no later than the fifteenth (15th) day of the third (3rd) month
following the end of the tax year in which the date the termination of the
Executive’s employment becomes effective.

(c)     After the amounts required to be paid to the Executive by Section
6.02(a) and Section 6.02(b) have been paid, the Company shall have no further
obligation to pay the Executive any additional Base Salary, compensation or
bonuses and, except as otherwise provided in Section 6.06 hereof, no further
obligation to pay to or to provide the Executive any other benefits.

6.03    Effect of Termination by the Executive. (a) In the event that the
Executive’s employment is terminated by the Executive as permitted by Section
3.04 hereof, the Company shall pay to the Executive; (i) any installment of his
Base Salary which is accrued and unpaid as of the date the termination of the
Executive’s employment becomes effective, less applicable payroll and
withholding taxes, which payment shall be made in one lump sum on the first Pay
Date following the effective date of such termination; and (ii) if the Executive
is entitled to payment of an annual bonus under the terms of the MICP for the
calendar year ending immediately prior to the calendar year in which his
employment is terminated and such bonus has not been paid to the Executive prior
to the date his employment is terminated, the Company shall pay the amount of
any such bonus to the Executive, less applicable payroll and withholding taxes,
on the same date that bonuses under the MICP for the calendar year ending
immediately prior to the calendar year in which the termination of the
Executive’s employment becomes effective are paid. After the amount required to
be paid to the Executive by the preceding sentence has been paid, unless the
termination of the Executive’s employment is deemed to be a “Good Reason
Termination” (as defined in Section 3.04(b) hereof), the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses, and, except as otherwise provided by Section 6.06 hereof, no further
obligation to pay to or provide the Executive any other benefits.

(a)    In the event that the Executive’s employment is terminated by the
Executive as permitted by Section 3.04 hereof, and the termination is determined
to be a “Good Reason Termination” (as defined in Section 3.04(b) hereof),
provided that, within forty-five (45) days following the date the Company
delivers a Waiver and Release to the Executive, the Executive executes and
delivers such Waiver and Release to the Company and does not revoke such Waiver
and Release as permitted by the Waiver and Release, the Company shall pay to the
Executive an amount equal to: (i) one and seventy five hundredths (1.75)
multiplied by (ii) the Executive’s then applicable Base Salary, of which amount,
an amount equal to the Executive’s then applicable Base Salary shall be paid in
twelve (12) consecutive calendar months and in substantially equal installments
beginning on the Pay Date as determined pursuant to the following provisions of
this Section 6.03(b) and the remaining portion of which (equal to seventy five
hundredths (.75) of the Executive’s Base Salary) shall be paid to the Executive
in one lump

11



--------------------------------------------------------------------------------

 

sum payment, less applicable payroll and withholding taxes, on the Pay Date as
determined pursuant to the following provisions of this Section 6.03(b). If the
date on which the termination of the Executive’s employment becomes effective
occurs at any time during the period beginning on December 23 of a calendar year
and ending on November 8 of the immediately following calendar year, payment of
the lump sum payment and the first installment of the Executive’s Base Salary
provided for by the preceding sentence shall be made on the first Pay Date which
occurs after the end of the eight (8) day period beginning on the date the
Executive delivers the executed Waiver and Release to the Company. In the event
that the date on which the termination of the Executive’s employment becomes
effective occurs at any time between November 9 and December 22 of a calendar
year, the date on which the payments required to be made to the Executive by the
first sentence of this Section 6.03(b) shall begin (in the case of the
installments provided for) and be made (in the case of the lump sum payment
provided for) shall be the first Pay Date which occurs after the end of the
calendar year or, if later, the first Pay Date which occurs after the end of the
eight (8) day period beginning on the date the Executive delivers the executed
Waiver and Release to the Company.

(b)    Notwithstanding anything to the contrary contained in Section 6.03(b),
the payments to be made to the Executive pursuant to this Section 6.03 in
connection with a termination of the Executive’s employment in a termination
which is determined to be a Good Reason Termination are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii). Accordingly, to the
extent that the payments to be made to the Executive pursuant to this Section
6.03 and any other payments payable to the Executive in connection with the
Executive’s involuntary separation from service do not qualify for or otherwise
exceed the limit set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)
or any similar limit promulgated by the U.S. Treasury or the IRS, the portion of
the payments required to be made to the Executive pursuant to this Section 6.03
and the portion of any other payments to be made to the Executive in connection
with his involuntary separation from service which do not qualify for or
otherwise exceed any such limit, as determined by the Company in its sole
discretion, shall be paid no later than the fifteenth (15th) day of the third
(3rd) month following the end of the tax year in which the date the termination
of the Executive’s employment becomes effective.

(c)    After the amount, if any, required to be paid to the Executive pursuant
to Section 6.03(a) hereof and the amount, if any, required to be paid to the
Executive pursuant to Section 6.03(b) hereof has been paid, the Company shall
have no further obligation to pay the Executive any additional Base Salary,
compensation or bonuses and, subject to the provisions of Section 6.06 hereof,
no further obligation to pay to or to provide the Executive any other benefits.

6.04    Effect of Termination Due to Disability. In the event that the
Executive's employment with the Company is terminated as a result of his
suffering of a Total and Permanent Disability as described in Section 3.05
hereof, on the first Pay Date following the effective date of such termination,
the Company shall pay to the Executive, less applicable payroll and withholding
taxes, any installment of his Base Salary which is accrued and unpaid as of the
date the termination of the Executive’s employment becomes effective. In
addition, if the Executive

12



--------------------------------------------------------------------------------

 

is entitled to payment of an annual bonus under the terms of the MICP for the
calendar year ending immediately prior to the calendar year in which his
employment is terminated and such bonus has not been paid to the Executive prior
to the date his employment is terminated, the Company shall pay the amount of
any such bonus to the Executive, less applicable payroll and withholding taxes,
on the same date that bonuses under the MICP for the calendar year ending
immediately prior to the calendar year in which the termination of the
Executive’s employment becomes effective are paid. After the amounts, if any,
required to be paid to the Executive by the preceding provisions of this Section
6.04 have been paid, except as otherwise provided in Section 5.02 above and in
Section 6.06 hereof, the Company shall have no further obligation to pay the
Executive any additional Base Salary, compensation, bonuses or other benefits.

6.05    Effect of Retirement. In the event of the Retirement of the Executive as
provided for in Section 3.06 hereof, the Company shall pay to the Executive,
less applicable payroll and withholding taxes, any installment of his Base
Salary which is accrued and unpaid as of the date the termination of the
Executive’s employment becomes effective. In addition, if the Executive is
entitled to payment of an annual bonus under the terms of the MICP for the
calendar year ending immediately prior to the calendar year in which his
employment is terminated and such bonus has not been paid to the Executive prior
to the date his employment is terminated, the Company shall pay the amount of
any such bonus to the Executive, less applicable payroll and withholding taxes,
on the same date that bonuses under the MICP for the calendar year ending
immediately prior to the calendar year in which the termination of the
Executive’s employment becomes effective are paid. After the amounts, if any,
required to be paid to the Executive by the preceding provisions of this Section
6.05 have been paid, the Company shall have no further obligation to pay the
Executive any additional Base Salary, compensation or bonuses and, except as
otherwise provided in Section 6.06 hereof, no further obligation to pay to or
provide the Executive any other benefits.

6.06    Obligations Which Survive Termination.
(a)    If the Executive’s employment is terminated for “Cause” or by the
Executive in a termination which does not constitute a “Good Reason
Termination”, the Executive shall not be entitled to receive any portion of the
annual cash bonus that would be payable to the Executive for the year in which
his employment is terminated.


(b)    If the Executive’s employment is terminated due to his Retirement, the
Executive shall be entitled to receive a pro-rata portion of the annual cash
bonus he would have been entitled to receive under the MICP had his employment
continued through the end of the calendar year in which his employment is
terminated. Payment of such pro-rata portion shall be made to the Executive on
the same date and under the same terms that annual cash bonuses for the calendar
year in which the Executive’s employment is terminated are paid under the terms
of the MICP.

(c)    In connection with any termination of the Executive’s employment by the
Company for a reason other than for “Cause” or a termination of the Executive’s
employment by the Executive which is a “Good Reason Termination”,
notwithstanding anything to the contrary contained in any equity based
compensation awards made to the Executive on or after the date

13



--------------------------------------------------------------------------------

 

hereof, including, but not limited to, restricted stock unit awards held by the
Executive in connection with his participation in the MSPP, and restricted stock
units held by the Executive in connection with his participation in the LTIP,
the Executive shall be entitled to full accelerated vesting of all then
outstanding restricted stock units and stock options and where applicable,
payment of cash or common stock of the Company therefor, but, in any case, only
to the extent that the amounts required to be paid to the Executive under the
terms of any such equity based compensation awards have not been paid prior to
the date the termination of the Executive’s employment becomes effective. With
respect to performance stock units held by the Executive where the performance
period has not yet been completed, the number of performance stock units will be
determined after the completion of the performance period based on the
achievement of the performance targets contained in the award, and the amount
payable will be paid to the Executive within seventy five (75) days after the
completion of the performance period or, if later, at the end of the eight (8)
day period beginning on the date the Executive delivers the executed Waiver and
Release to the Company provided that the Executive has not revoked the Waiver
and Release during such period. The amount of the payment to be made to the
Executive with respect to the performance stock units for which the performance
period has not been completed as of the date the termination of the Executive’s
employment becomes effective shall be equal to the number of performance units
earned (as determined after the end of the applicable performance period)
multiplied by the average of the closing prices per share of the Company’s
common stock for the 90 calendar days of the year immediately preceding the date
payment of the performance stock unit award is made to the Executive. With
respect to performance stock units held by the Executive where the performance
period has been completed as of the date the termination of the Executive’s
employment becomes effective, the amount payable to the Executive with respect
to such performance stock unit award will be paid to the Executive within 30
days after the completion of the performance period for such performance stock
units or, if later, at the end of the eight (8) day period beginning on the date
the Executive delivers the executed Waiver and Release to the Company provided
that the Executive has not revoked the Waiver and Release during such period.
The amount of the payment to be made to the Executive with respect to the
performance stock units for which the performance period has been completed as
of the date the termination of the Executive’s employment becomes effective
shall be equal to the number of performance units earned (as determined after
the end of the applicable performance period) multiplied by the average of the
closing prices per share of the Company’s common stock for the 90 calendar days
immediately preceding the date the termination of the Executive’s employment
becomes effective. For avoidance of doubt, the payments to be made to Executive
in connection with performance stock units shall be made in accordance with the
timing set forth above, however, for purposes of compliance with Section 409A,
payments shall be paid during the calendar year that begins following the end of
the relevant performance period. Except as provided above with respect to
payments to be made to the Executive in connection with performance stock units
held by the Executive as of the date the termination of his employment becomes
effective, the time of the payment of cash or common stock of the Company which
is payable to the Executive pursuant to the terms of any such equity based
compensation awards made to the Executive under the terms of the Omnibus Plan
shall be determined pursuant to the provisions of such equity based compensation
awards.


14



--------------------------------------------------------------------------------

 

6.07    Section 280G.  Payments under this Agreement shall be made without
regard to whether the deductibility of such payments (or any other payments to
or for the benefit of the Executive) would be limited or precluded by Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), and without
regard to whether such payments (or any other payments) would subject the
Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, that if the total of all
payments to or for the benefit of the Executive (whether under this Agreement or
otherwise), after reduction for all state and federal taxes (including the tax
described in Section 4999 of the Code, if applicable) with respect to such
payments (“Executive’s total after-tax payments”), would be increased by the
limitation or elimination of any payment under this Agreement, amounts payable
under this Agreement shall be reduced to the extent, and only to the extent,
necessary to maximize the Executive’s total after-tax payments (the “required
reduction amount”).  The determination as to whether and to what extent payments
under this Agreement are required to be reduced in accordance with the preceding
sentence shall be made at the Company’s expense by a Certified Public Accountant
selected by mutual agreement of the Company and the Executive (the “Outside
Firm”).  In the event of any mistaken underpayment or overpayment under this
Section 6.07, as determined by the Outside Firm, the amount of such underpayment
or overpayment shall forthwith be paid to the Executive or refunded to the
Company, as the case may be, with interest at 120% of the applicable Federal
rate provided for in Section 7872(f)(2) of the Code.  Any reduction in payments
required by this Section 6.07 shall be applied in the following order: 
(i) stock options or stock appreciation rights whose exercise price exceeds the
fair market value of the optioned stock (“Underwater Awards”) (ii) Full Credit
Payments (as defined below) that are payable in cash, (iii) non-cash Full Credit
Payments that are then taxable, (iv) non-cash Full Credit Payments that are not
then taxable (v) Partial Credit Payments (as defined below) and (vi) non-cash
employee welfare benefits. In each case, reductions shall be made in reverse
chronological order such that the payment or benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first payment or benefit to be reduced (with reductions made pro-rata in the
event payments or benefits are owed at the same time). “Full Credit Payment”
means a payment, distribution or benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that if
reduced in value by one dollar reduces the amount of the parachute payment (as
defined in Section 280G of the Code) by one dollar, determined as if such
payment, distribution or benefit had been paid or distributed on the date of the
event triggering the excise tax. “Partial Credit Payment” means any payment,
distribution or benefit that is not a Full Credit Payment. In no event shall
Executive have any discretion with respect to the ordering of payment
reductions.




ARTICLE 7.
Miscellaneous


7.01    Amendments. This Agreement may not be amended or modified orally, and no
provision hereof may be waived, except in a writing signed by the parties
hereto.


15



--------------------------------------------------------------------------------

 

7.02    Assignment. This Agreement cannot be assigned by either party hereto
except with the written consent of the other.

7.03    Entire Agreement; Prior Agreements. Except for the provisions of a
change in control agreement made by and between the Executive and the Company on
the date hereof (which change in control agreement sets forth the rights of the
Executive upon the occurrence of a change in control as defined therein), this
Agreement contains the entire agreement between the Company and the Executive
with respect to the subject matter hereof, supersedes all prior agreements,
promises, covenants, arrangements and communications between the Executive and
the Company and specifically amends and restates, in its entirety, the terms of
the employment agreement made by and between the Company and the Executive dated
as of May 9, 2013.

7.04    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive and any successors in interest of the Company.

7.05    Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its respective stockholders, which shall be governed
by the General Company Law of the State of Delaware.

7.06    Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given and received: (a) if
delivered in person, on the date delivered to the Executive or, in the case of
the Company, on the date delivered to the Senior Vice President – Human
Resources; (b) if delivered by mail, (5) U.S. business days following the
deposit of any such notice in the U.S. mail system for mailing by certified mail
or registered mail, postage prepaid, addressed to the Executive at the address
first above written or if to the Company, at its address first above written,
attention Senior Vice President – Human Resources; and (c) if delivered by
nationally recognized overnight delivery service, one U.S. business day
following the date that such notice is deposited with such nationally recognized
overnight delivery service postage prepaid, addressed to the Executive at the
address first above written or if to the Company, at its address first above
written, attention Senior Vice President – Human Resources. From time to time,
any party hereto may designate by written notice any other address or party to
which such notice or communication or copies thereof shall be sent.

7.07    Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.

7.08    409A Savings Clause. (a)    Any payments under this Agreement that may
be excluded from Section 409A of the Internal Revenue Code of 1986, as amended
(hereinafter “Section 409A”) either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be

16



--------------------------------------------------------------------------------

 

treated as a separate payment. All provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the regulations promulgated thereunder so as to
avoid subjecting the Executive to taxation under Section 409A(a)(i)(A) of the
Internal Revenue Code of 1986, as amended.


(a)    Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
"separation from service" under Section 409A.”  Notwithstanding any other
provision of this Agreement, if at the time of the Executive's termination of
employment, he is a "specified employee", determined in accordance with Section
409A, any payments and benefits provided under this Agreement or otherwise that
constitute "nonqualified deferred compensation" subject to Section 409A that are
provided to the Executive on account of his separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date ("Specified Employee Payment Date"). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.


(b)    To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:


(i)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.


(ii)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and


(iii)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.


7.09    Headings.    The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.


17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the day and year first above written.



/s/ Frank Heard            
Frank Heard






GIBRALTAR INDUSTRIES, INC.




By: /s/ Paul M.Murray                
Paul M. Murray                    
SVP, Human Resources and
Organizational Development

18

